      Case 9:18-cv-80994-DLB Document 117 Entered on FLSD Docket 06/24/2019 Page 1 of 7
                            IN THE UNI
                                     TED STATES DISTRICT COURT
                             FOR THESOUTHERN DISTRIG OFFLORIDA

                                                                                         FILED BY           ''    D.C.
                          ..   2,-''''
 Nl
  w FEDERALSERVItEj,LLC                      9:18-cv-80994-DLB
                                                           h
            Plaintiff.                                                                            JUN 2 12219
                                                                                                  ANGELA e.NOBLE
                                                                                                  CLERKUS IMST.CT.
                                                                                                  s,D.oFFk#.-w.
                                                                                                              AB,           .
 ARTHUR HERRING 111,AND
 DEKTOR COFPORATION
            Defendants



                MOTION T0 DEMAND REMOVALOFJUDQE.BRANNON ASINCOMPETANT

          1,AohurHerring 111,Defendantfiling Pro Se,am filingthisM otionto Dem and the Rem ovalofJudge Brannonfrom
' this case because hisactionshaveshown gross incom petence in thiscase.In fact,he hasseem to have shown a
  com plete dedicationto help an internationalcrim inalenterprise to continue and hasclearl
                                                                                          y violated the constitutional
 rightsofArthurHerring 111.Suchactionsbyafederaljudgedemandthe immediateremovalofthatjudgeandthecase
 dismissedto be retried again.
       Hisordersfrom hisMay17orderclearlyshow hehasnottakenthiscaseseriously.Thiscaseisnotjustaeveryday
 lawsuit.Itinvolvesa businessthathasbeen docum ented for30 years by newsm edia,docum entson defendant's
 w ebsite and variot!scourtcasesthatprovethe plaintif'
                                                     fni
                                                       tv has been selling a-
                                                                            fake 'voice lie detector'called cvsa to Iaw
 enforcementnationwidesince 1988.Theplaintiffclaims2,500variouslaw enforcementWpes:policesheriff,prisons,
  college police,probation and eventhe U.S.M ilitary have boughtthe cvsa gadgetsand trainingby niw .The accuracyof
 thecvsagadgethasNEVERbeenshownbet-
                                  terthan about50% acoîntoss.NitvhasNEVER releàsedthenamesofthose
 buyers,so thatnum bercannotbeconsidered afact.Among the cvsa buyersisPlantCity Police in Florida.Florida
 Attorney GeneralM oody grew up in PlantCity.
        M r.Brannon,by hisruling and the many dem andsand copditionshç placed on me,he seem sto think he
  suspend a person'sconstitutionalrightsoffreedom ofspeech,freedom ofexpression and freedom ofthe press-lbave a
  newswebsi  tefor15 yearsand plaintiff'slawsuithasbeen on thatsite.Hé also believeshehasthe powerto censorwhat
  the world public c'
                    an see,including byordering my websitesbe yaken down because niw doesnotlikethem because
  theyexposeand proyetheni   w /humble/kanecvsafraud of30years.Hehassucceeded,withhisdirectinvolvement,to
  help nitv/ownerstofinanciallyprosper,tocontinuel:
                                                  o prosperand fornitvtoalsoobtainamonopolyinthevoicelie
  detectîon m arketworldwide.He did so while ignoringthe factsthathe had observed yourselfand evaluated on my
  websites,with documentsfrom manyundisputablesources(newsmedia,nitv'sownwebsitesthroughtheyears,etc).
  ThosedocumentsprovebeyondanyIegaldoubt niw/ownershavebeenconductingainternatîonalcriminalenterprise
  for30 yearsbyselling a fake ''voice Iie detector'thathas NEVER had any independentstudies proving its.acçqracy better
  than a coin toss,about50%.lnfact,nitv ownerhum ble,in 2006,on nationalTV on ABC newsADM IU ED he had no such
  studiesprovïnganyaccuracyforcvsa Itwasàlso proven byABC Newsthathistitleof,,Dr'
                                         .
                                                                                ,(PhD)wa.
                                                                                        saja(e.jjumyje
  boughtitàta Iocalstore selling fake educptionaltitles.The s'tore called itselflndiana Christian University.Thatsame ABC
  Newsinvestigation also proved theentire U.S.inilitary BANNED the cvsaain about2005,afteronly severalyears because
  the cvsa accuracy wasno betterabout50% .M r.Brannon'saction ofdem anding rriy com plete silence onthis nîtv m atter
  ofcorruptionkeepsthequblicignorantofnitv'scriminalactionsoffraudandfalse advelisingbyme proveshe did nqt
  wantthe world to see these provenfacts and admissions.W hy? ltm ustbe stated thatthosef'actson my website are
  published in m anydiferentareason the internet,indudingtheABC New sinvestigation videofrom 2006 oriNitv,
  humbleandcvsaprovingnitlisonl
                              yascam.The massivewebsite'lcreatedcalled nitvcvsaexposed-com thathasmany
          Case 9:18-cv-80994-DLB Document 117 Entered on FLSD Docket 06/24/2019 Page 2 of 7
      documentsprovingni
                       w /cvsaisafraud,wasordered remoked byM r.Brannon.However,aperson in anothercountry
      archived m y website and itis b4ck up on the internet.So why isM r.Brannon forbidding ine to even speakaboutitwhen
      thatinform ation isstillup on the internetand can NEVER be rem oved-The public knowingaboutthe inform gtion on '
      nitv/ownershasadired bearingonmy business,personallyandfinancially.                                   .
                  Becausenitvneverhadastudythatproved cvsawasbetterthanacointoss,about2005,humble/kane/nitv
 tA
      stafedtomake upstudies/sp%e   -
                                      ys,twofrom themilitaryand onecàlledCha
                                                                           .
                                                                             pmanStudyin2012.Niw claimedt
                                                                                                        .
                                                                                                         hose
      studfes/surveys''proved''cvsawas98% accurate.But,theechapmanStudyNEVERmentionsni   tvorcvsaatall.5o how
      can nitvclaim the study provescvsa isaccurate ifno mention ofcvsa orniw ism ade in thestudy? lthasalso been
      proventhe''journal'',CriminalisticsandCoul Expertise,thatthe ChapmanStudywasinwasaFAKE,onlymadeupby
      nitvto make the study Iookrealso law enforcem entwould buy it.Niw hasa cvsaexam inermem berassociation called
      Nacvsa-Itis.-loc ted''ln tax free Delaware.The ''office''isonlya P-O-box andtheau ociation's800 phone num berrings
      intheirFloridaoffice.Ni
                            t'
                             vhasakoided payingstatetaxesonaIlthe incometheassociationmakeseveryyear,aboùt$50
      duesperpersoneachyear,$400perperson''recertî  scationfee,percvsaexaminer,everytwoyears,forLIFE,forabout
' '
      15years.How manythousandsofexaminersdid nlw train?Humble/kane'sactioniscalledincomeevasion,afelony.In
      additipn,niw ,for30 years,has used the GreatSealofthe U.S.asNïtv'spersonalsym bol,afederalcrime.For30years,
      nitv has used the U.5.m ailmillionsoftimesto assistin theirfraud,Thatism ailfraud.Two federalcases,Telstarand
      Omnitronics,from about1980,involve two businessesthatsold theirow nvoice Iie detectors.They were charged with
      mailfraud.ThejudgesdemandedproofthattheytheirgadgetswererealIiedetectors.Theownerssaidthedevices
      worked bec usetheysaidtheyworked.Bothjudgessaidthatwasnotproofata1landfoundthem :0thguiltyofmail
      fraud.
               M r.Brannon hasordered many,many otherim portantfactsofm ine removed from the world publicview and
      from thiscasethatprove nitv'slawsuitagairistDektorand myselfNEVER hadmeri:ljustliketheotherIawsuitsfiledby
      nitvagainstotherpeopleand entitiesfor30 years),exceptto wastemymoneyand eliminate abusinessforpurposeof
      creatingamonopolyforhumble/kane.AmongotherdocumentsMr.Brannonforcedmetoremovefrom mytwo
      websitesand my new swebsite include hum ble prosecuted and found guilty bythe U.S.forselling hiscvsa to countries
      thatarenotconsideredfriendlytotheU.
                                        sin2005,nitv'srefusaltopayacourtorderedj'udgementagainst
      niw/humble/kaneofabout$800,000from 9yearsago andnitvNEVERgivinganyproofoftheirmanyclaimsabout
      themselves,theirmaéeuptrainingandtheircvsagadges.Thetirst'cvsa gacigethumbleclaimedheinvented,butlater
      changed hisstory to say besim ply boughtaold DektorPSE and hired a person to attem ptto have itcopied to sêllas
      hum ble'sow n ''new''lie detector.Nitvsold thatpoorly m ade im itation ofa PSEfor10 years.ThatIie ofhum ble's ''new''
      Iiedetectorand humble'sstore boughtti
                                          tleof2'Dr'(PhD)in 1987 helpedto promotearjdsellthe cvsaandtrainlngto
      law enforcem entworldwide.Nitv bragsithaspatentson itscvsa gadget.Patentsdo NOT prove som ething works,i    tonly
      Iegally protectsa'n idea. Ni
                                 tv'sgadgethasal
                                               w aysbeencalled cvsatcomputervoicestressanal   yzer),butthefirstcvsa
       sold,for10 years,NEVER had a com puter,itwasonly analog.Thatiscalled fraud and false advertising.M r.Brannon is
      alsoprotectingthepublicand1aw enforcementbuyersFROM knpwing hu'
                                                                    m blewasconvictedofcopyrightfraud in1988,
      the same yearhe started selling hiscvsa's. Those facts,asdocum ented on myw ebsite www .nitvcvsaexposed.com M r.
      Brannon saw and evaluated before he ordered thatwebsite rem oved.ThatindicatesM r.Brannon seemsto onlytrying '
      to help protectnitv from any harm ,including Iossofincom e from Iostsalesand from crim ina;prosecution in aII50
      states.Nitvclaimsto havesoldcvsaineverystateandto about20 countries.Iestimate Nitvhasmadeabout$25 million
      from theirsqam so far.Iseriously doubta businessand ownersthatsellsfake lie detectorswould pay all.
                                                                                                        ofitstaxes,
      personalandbusiness.lseriouslydonotbelieve nitv/humble/humble'swifelourdes/kane/kane'swifeolga(CFO ofXitv)
      paid the income taxthqy should have.Informatïon provided by a form erem ployee isthatnitv usesa businessw hose
      expertise is hiding assets.Hum ble hasa8 bedroom m ansion in Panama.Panam a isveryclgse to the Caym an Islandsand
      Belize.AlJthree countries havethe same strid banking lawsthatSw itzerland had aboutreleasing inform ationto anyone.
      M r.Brannon also demanded the rem ovalbfany reference to nitv,hum bleaetcaon my Dektorbusinesswebsite.ln his
      order,he dem anded lneverut-teraw ord ofanything rem otely connected to niw ,itsbusîpessand èverything connected
      to them ,to ANYBODY,ever.Hisordercam e with the threatoffinancialsanctionsand othersanctionsifIviolated i    t. But,
      Nitv isallowedto say al!the liesitwantsaboutme and Dektoritwantsto 4nd hasdone so in theirliterature and in their
      websitesforthe 19 yearsIhave owned Dektor.But,the courtisallow ing Nitvto continuetheirdijgusting càm paign of
     Case 9:18-cv-80994-DLB Document 117 Entered on FLSD Docket 06/24/2019 Page 3 of 7
liesand harrassm entagainstDektorand myselfasthey have been for19 years.Niw is all
                                                                                 bwed to continueto spo'nsor
people(dirtbell,droveportpolice)onnitv'swebsitewhohaveoutandoutl
                                                               '
                                                               iedaboutDektorandmyself(Grbveport
policefor10yearsanddirtbellfor15years)aboutmeandDektoronnitv'swebsitefor19years?THATisOK byMr.
Brannon?Really?
     ItwillnotbethefirsttimeIaw enforcement,judges,politicïanshavebeen prosecuted andfound guiltyofserious
corruptionandincompetencewhileonthejob.
      buetothesevereIackdfmoneyand wastingwhatIhad ontwoextremelyincompeteh'
                                                                           tIawyersinFlorida,lhadto
proceed on myown doingw hatIcould tw ing to understand Iegalese,förmatsand rules.M r.Brannon NEVER allow ed
me,anoutofstatepersonwhose caseshould have been sentto Pennsylkania(ifnptdismissed asthecastewasonlya
                          '
      ,
waytowastethedefendant'smoney),to begivenenoughtimetogqtaIawyerthatlcould evaluatecorrectl    kfor
representatîon.lhadSosimplygetanyIawyérbecauseofmysevereIackoflimegivento mebyMr.Brannon.M oney
w asalso a vew im portantfuctorto considerbefore hiring a Iaw yer.The Iastone said hewasa trïalIawyerand lied to
me.He turned out,to beonl  yatitlesearchlawyer.Dektorisa corporationand aperson(eveniftheyownitthemselves)
cannotrepresentit.in legalmatters.Dektorhad to allow m any actionstaken againstitby the courtand could not
respond to because no lawyerwas represènting Dektorduring m ostofthiscase. .
      Nitv lawyersrecently com m i
                                 tted er ortion on rrby Iongtim e IT person.Nitv lawyersdem anded my IT person give
nit'
   vthe PSEsourcecodesforFREEthatmyITie/sonusesto makeaPSEprogram formeto sellto OR nit'vlawyerssaid
theywouldsuemyI  T persori.Nitvlawyersknew hewould nothavethe money,about$150,000,to defend himselfin
court.ThatPROVE.  Sthe only reasonw hy niw filed thisIawsuitto startw i
                                                                      thw asto getthe proven PSEsystem to sell,
Once Niw hadthe PSE program codes,theywould stop sellingtheirIongtime,problem plagued cvsa program .My I     T
person,isa singl
               e parentwith two sm allchildren.A lawsuitin federalcourt,with nitv lawyersusingtheirtim e proven
tacticsofwasting expensive lawyerbilling hourson the defendanl,surely niw lawyersfelttheywould take possession of
thePSEcodesatsomepoint.W henmy I
                               T personrefusedtogivethç PSEtothem,theymadehim sîgnadocument,
underthreatofanotherIawsuit,thathewould nevertalkto meagain,haveno businesscontactwithme(including
websites,emails,etc)and NEVERgivebackm# PSEsourcecodes'to metoselljustto bankruptmebecauseIwouldhave
no PSE'Sto sell.Plus,nitvm aking me waste iny moneyon expensive Iawyerfees.M y IT person had to sign itso hewould
have the m oneyto supporthisfam ily.
     THIS isnitv,theconm en thatyou strongly seem to be protecting M r.Brannon.In Florida,about175 police and
sheriffdepartmentsboughtthe fake cvsa since 1988.M any havestopped using itoronly use itasa prop to tryto scare
people into a confession bytellingthem they flunked the 1ie detedortests.Do YOU care ifcrim inalcasesare ruined and
innocentpeople are falsely accused ànd have theirIives ruined because Iaw enforcem ent,includïngdistrid attorney
offices,are using afake voice Iie detedorsold by conm en?
       làm statingforthe record,Iw illNOT obeyany ofM r.Brannon'srulings ofwhatIcan and cannotdo orspeak.Ido
notand willnotgive up any ofm y constitutionalrightj.Anysanctions againstm eW l:Lbe told to the newsm edia,local
and national,by meand the newsm edia willfurtherexpose the niw scam -M anypeople willcom eforwardand sue nitv,
hum ble,kane,Iaw enforcementand theirci  tïesin everystate because those people were falsely accused OR called liars '
because they 'flunked''th'
                         efake cvsatests.
     Thoselawsui&swouldsoonendthescam andfraudbyniw/humble/kaneandtheirwiveswhowpuld.soonbegoing
to prison very quickly.



          ArthurHerring 111,Defendant
          400E.StationAve.#225
          Coopersburg,PA 13036
          Phone:215.631.1448
          Email:Adm in@ dektornse.com
    Case 9:18-cv-80994-DLB Document 117 Entered on FLSD Docket 06/24/2019 Page 4 of 7
                                       EXHIBITS

FxhibitA-JudgeBrannonsdemandsofrestridionson Herrjngand Dektor .


                                 CERTIFICATE OFSERVICE

lcertifythatonJune18,lfiledthisdocumentwiththeClerkofCou
                                                       'rtbycertifiedmailandservedthisdocumenibvU.S.
mpilto Plaintifrslawyers,Dpsousa and D'lopghy,to theiraddresses listed on'theirdocuments.

                                ArthurHerring IlI
Case 9:18-W -80994-DL8 Docum ent95 Entered on FLSD Docket05/17/2019 Page 16 of18
 Case 9:18-cv-80994-DLB Document 117 Entered on FLSD Docket 06/24/2019
                                                              -        Page 5 of 7
                                                                                                                              vktL(Y
                                                                                                                              -


                                                                                                                                                   '
                  .                                                                                                   .

     dtY leddomlmentation(inthefonnpfamW l aniordeclm tions,plussuppoïngexhibil)in
                                                                - - m ''-'-   . >.                        .
                                                            .



     suppolofil claimedmoneyda agesagainstDektor,tegethetw11 aproposd fmaljudo otip
                                                        .                                .           .'
                                                                      '
                                                                  .

     thiscaseth tisconsisteptw ith 1 isOrderand includesan awaid ofdnmxges.

           2.             n esvedayjurytrialsetforoctoberz%;2019,shallbeCM CELED.Allexielng      .
                                                                                                                                                       *



     pe alde lino shallbeTEV INATED.
                                           .                .                                                                         .                .
                                                                                                                  .


            3.            NX V?;VerisedMotionforEn> ofPe= anentInjx ctionIDE*9)isGRANTED
     a: follows. Dektor,itsshareholdea,directoa,oë cea,agents,sea ants,employ- ,a ccessoa,

     assir s,am liates,jointventurea,and anyandallotherpersonsin activeconcex inpdvitywitb
     them areèERMANENTLY ENJOINED from:
           (a)                Sending ortransmitjng a+ e-mails.textme- ges,leuers,or other e tten
     co= spondencetoanyentity(inclqdinganylaw enfomemegtageqcyorgùvemmentajeacf)or
     peaon which contains any false ordisparaging remarks orstatem ents aboutM 3% ,its CVSA

     product or N> 's founderg resident, Charles'Humble. For the avoidance of doubts this

     resdction spxiscally.includes,butisnotlimitedto:(1)anyMatementconceming thepupoled
                          .
                                               ''                                                             '



     acco cy/reliability ofCVS
                           Q  A;(2)o y statementsuggesting.th tNIW D io
                                                                      ' ri
                                                                         l producl a a

 '
     semm orineFectivej(3)anystatementconceaing thePSE*Ssupposedpmvensupelioril over*e
                                                                                     .                            .



     CVSA;(4)O ystatementcùmpàringorequatihgNIW ,ifsproduct,oritsemployeo totbeGec an
     Nazipao orJosephGoebbelsspeciscally;(5)anystatementthatNlTv'sproducts(indudingthe
     CVSA)areno moa accumte tban acoin toss;(6)any statementmisrepresenting the pucing of
     Plain'tic sproducts;(7)any statementtbatM r.Humble v eived an uneam e ,fake,or .store
                                                '
              ,


     boul t'diploma;(8)any stàtemknts'uggesting thattheCVSA isjustan expensiyeprop;(9)R y
     m temm tthatIaw enfom ementagencigscontinue lo use NlW 'sproducl in some conspirato:al                                               '   ..
                                                    *                                                             .
                      .                                                                      .                            .

     esortto ayoid ovèe ed verdiçts or lawsuil from detendants falsely co
                                       '
                                                                        'nvicted; (10) any
                                                                                                                                  y



                                                                              l6
Case
 Case9:18-cv-80994-DLB Docum
      9:18-cv-80994-DLB      ent95
                        Document 117Entered onon
                                      Entered  FLSD Docket
                                                 FLSD     05/
                                                      Docket  17/2019 Page
                                                             06/24/2019    176of
                                                                        Page   of18
                                                                                  7



   statem entthatany law enforcrmentofticerhasbeen wrongly tired because he tlunked/failed a
  '


   CVSA teàtyetwasbeing truthful'
                                ,(1l) apy stâtementthatthe proccsses/procedurtsused by
                       i
   Plaintiff (spch as numeric scoripg,DSR (Delayed Stress Response), cold calling,kinesics,
                 .
                       E                     .'                    .           -


      F.A.C.T.alid DBR EDefensc BanierRemovall)haveno realsubstance orcredibility;(12)any
                                                                       '                           '
                       ;
                       '
                       !
                                    .                      .
                                                               '                       -


   statementthatany ofthc enjoined partieshasxlheard from''currentorformerCVSA exàminers
                       (
                       :
                         .                                                                     .
   thattheriareserioustlawswith thcCVSA;(13)any statementthatsomcpurported2007smdy
                       7
      foundscriopsdesign flawswiththeCVSA thatwillproducefla'wedpattems/incorrectresults;(14)
                 ;
      anystatem eptsuggesting thatCVSA testswereaffectçd/ruinedbypersonsholding themicrophone

      during thetgst;(15)anystatementtllatNlTv'srecertiication coursesaretbulléhit'type classes
                       !                                                   .
      andthesameinformationtaughtinNITV'Soriginaltrainingcoprses;(16)anystatementsuggesting
                       ;
                       .
                                                                                           .
                       l
      thatNITV âstole'ormisappropriatcd Dcktor'stcchnology;and/or(I7)anysuggestionthatNITV
      wassomehow balmed from advertising in insurance magazinesorstopped advertising asa result
                       !
                       t
      of'adrop ini
                 salesto law enforcement.
                 t
                (b), M akinganyoralstatemcnt(whetherin-person,lelephonically,orothenvise)toany
                       l
                       1
      entity (inclt
            .
                   iding a,ny law enforcementagcncy orgovemmentagency)orperson which contains
                  't

      any false or disparaging rem arks or statem cnts'about NITV, its CVSA product, or Nl-fv 's
                       (                                                                           '

      founder/president,Charles Hum blc incltlding, butnotlim ited to, the examples provided in
                           :

      subparqgyaph(a)above.
                (ç)            Publishingorppstinganywebsite,blog,orotherwritingaccessibleviatheintenwt
      which containsany falseordisparagingremarksorstatementsaboutNITV ,itsCVSA product,or
                           i                                                                       .

      NITVY foupder/president,CharlesHumble-.
                                            cincluding,butnotlim ited to.theexamplesprovided

      insnbparagpph(a)above.Fortlle avoidanceofdoubt.thisincludesallinform ation published on
                 ' '       !
                           l
                                        .
                                        '                                          .
      '
      the wwwl
             'hllTvcvsAcxposed.coln website, all information published on the
                           i
                           )
                           ;
                           1                               17
Case 9:18-cv-80994-DLB Document95 Entered on FLSD Docket05/11/2019 Page 18 of18
 Case 9:18-cv-80994-DLB Document 117 Entered on FLSD Docket 06/24/2019 Page 7 of 7



      '//w vveyl'.dektom se.coe infb= ation/cvsa/sub-page,and alImentionsofNITV/CVSA/HUm bI:
  ilx .        -                    --




  on llttp.
          '//ïo 'qîz.deklopse.colyl/infonllatioll'
                                                 iinlitatiolls/. The enjolned partics are ordered to
               '                             .

   immediatelyremovetheaforementionedinfonnationfrom thesubjectwebsitesandtoimmediately
  rcmove from publicview/unpublish thc Ns/svrv.NlTvcvsAcxposed.con!websitein itsçptircty. If

  theenjoineb partiesfailto complywith thisdircctivc,thcy.willnotonly beexposqd to potential
               j        .                                                                      '
               i
   contempi jroceedings,.butNITV is alsb authorizcd lo demand any webhost,web provider,
               )
               '                -                                                          .
   registrar,orICANN freezeand rcm ove theaforcm cntioned dom ain names 9om publicview.

         (d)       Representing or suggesting,explicitly or implicitly.that Dektor and Dektor
               /
               :
   Counterintelligence and Security,Inc.haveany relationship orafûliation,thatDektorhasbeen in
              t          '
   busincss sipce 1969, that Dektor and Dcktor Countcrintelligence and Security, Inc. have
               L
               .



   cooperatedlnanyway,orthatDektor'sPSE productisinanywayrelated tothePSE productsold
   by DektorCounterintelligence and Security,Inc.
               ;                                 v
               ;            .            .                '
         DOYE ANp ORDERED inChambersatWcstPalm Beach intheSouthenlDistrictot-
              i
   Florida,thiq l7th day ofM ay,2019.
               1
                                                               ,-5
                                                               :/
                                                                * u J- -
                                                              DAV E LEE BRA N NO N
                                                              U.S.M AGISTM TE JUDGE




                                                     18
